Citation Nr: 0843931	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-39 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veteran Affairs (VA) Oakland, California 
Regional Office (RO).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

On VA audiological evaluation in June 2007, the veteran's 
bilateral hearing loss was manifest by an average puretone 
threshold in decibels of 56, with speech recognition of 96 
percent (Level I hearing loss) in the right ear; and an 
average puretone threshold in decibels of 50, with speech 
recognition of 96 percent (Level I hearing loss) in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

A letter from the RO dated in May 2007 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, what evidence was to be provided by 
him, and what evidence the VA would attempt to obtain on his 
behalf.  The veteran also was provided extensive information 
regarding the rating criteria contained in the applicable 
Diagnostic Code in the statement of the case, which was 
issued in December 2007, as well as additional opportunity to 
submit evidence (which he did not).  In addition, the 
veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted and the 
claim is substantiated, additional notice under the 
aforementioned law and regulation is not required.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that, as it relates to the veteran's 
hearing loss claim, all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The veteran's 
service treatment records and VA medical records have been 
obtained, and the veteran has declined a hearing on his 
claim.  Importantly, the veteran was also afforded a VA 
medical examination.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim, and no further assistance to the veteran with the 
development of evidence is required.  

Rating Criteria

Disabilities are rated in accordance with VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (Schedule), which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

According to the United States Court of Appeals for Veterans 
Claims (Court), when an appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original grant of service connection, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometric test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   





Analysis

The Board notes that only one audiological examination is of 
record.  On the authorized VA audiological evaluation in June 
2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
70
75
LEFT
25
25
45
60
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examination correspond 
to Level I, and the scores for the left ear correspond to 
Level I.  The intersection point for these Levels under Table 
VII shows that the hearing loss corresponds to a 
noncompensable disability rating.  An exceptional pattern of 
hearing loss that would warrant evaluation under 38 C.F.R. 
§ 4.86 is not shown.  Accordingly, the Board concludes that 
the schedular criteria for a compensable disability rating 
for bilateral hearing are not met.  The Board further finds 
that the evidence does not raise a question that a different 
rating is warranted for any period of time from the veteran's 
claim to the present time so as to warrant a staged rating 
based on significant change in the level of disability.  See 
Hart v Mansfield, 21 Vet. App. 505 (2007).

Though the veteran has submitted an October 2007 statement 
indicating his belief that he is entitled to a compensable 
disability rating based on his current level of hearing loss, 
the rating schedule is primarily a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.  The Board notes that in 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's symptoms and disability level.  The record 
does not reflect a disability picture that is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability.  There is no evidence of frequent 
hospitalizations, and no indication that there has been 
marked interference with employment, therefore, remand for 
consideration of an extra schedular rating is not warranted.  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.


REMAND

No effort appears to have been made to verify the veteran's 
asserted PTSD stressor related to his claimed participation 
in Operation Glory, which involved the transfer of remains of 
North Korean war dead to the North and the receipt of the 
remains of American/Allied war dead from the North, during 
his tour of duty in Korea.  Rather, the RO appears to have 
made a routine inquiry to the National Personnel Records 
Center for documentation concerning any participation in 
combat, wounds in action, awards and decorations.  Since the 
inquiry did not address the veteran's claimed stressor, 
further efforts in this regard should be made as detailed 
below.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain copies 
of any available records detailing any 
role played by the Hq Spt Gp UNC MAC 8020th 
AU in "Operation Glory" in Korea between 
July 1954 and November 1954.  

2.  Next, the veteran should be afforded a 
VA examination to determine whether he 
meets the criteria for a diagnosis of PTSD 
based on the stressor he describes.  The 
claims folder should be made available to 
and reviewed by the examiner in conjunction 
with the examination.  The examiner should 
record the full history of the disorder, 
including the veteran's own account of the 
etiology of his disability, and 
specifically comment as to the likelihood 
that any current diagnosis of PTSD is 
related to the veteran's military service 
and/or his claimed stressors.  

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


